Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4th, 2022 has been entered.
 
Response to Amendment
	The amendment filed November 4th, 2022 has been entered. 

Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 13, Par. 1, filed November 4th, 2022, with respect to the rejection of claims 1, 2, 5, 6, 8-11, 13, 17-22, 24, 26, and 27 have been fully considered and persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chen (CN 108095886 B, as evidenced by the machine translation).

35 USC 103 Rejections of claim 12:
Applicant argues that the 103 rejection of claim 12 should be withdrawn because Pugh is silent in regards to selecting coating in a specific manner to prevent displacement in orientation of liquids within a cavity. Examiner respectfully disagrees and points out that by providing the coatings, it would have been inherent that the orientation of the liquids would be prevented. This is since the hydrophobic materials or hydrophilic materials coatings of Pugh would intrinsically prevent the liquids from leaving or entering their respective cavities, therefore maintaining their orientation.  
Therefore, examiner maintains the rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

    PNG
    media_image1.png
    748
    472
    media_image1.png
    Greyscale

Claims 1-2, 5-6, 8-11, 13, 17, 19-22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper (US 2007/0153405) in view of Chen (CN 108095886 B, as evidenced by the machine translation).
Regarding claim 1, Kuiper discloses a contact lens (Fig. 1, 2), comprising: 
a posterior element (8) adapted to conform to a surface of an eye when the contact lens is mounted on the eye ([0036], “The front wall 6 and the rear wall 8 are formed of a biocompatible material … which provides for biocompatibility of the lens 2 with the eye”); 
an anterior element (6) coupled to the posterior element to form a cavity within the contact lens (as shown in Fig. 3, 6 and 8 form a cavity), wherein a concave surface of the anterior element is disposed between a convex surface of the posterior element and a convex surface of the anterior element ([0036], “The front wall 6 has a convex curvature such that the front wall 6 has a convex curved surface 10. The rear wall 8 has a concave curvature such that the rear wall 8 has a concave curved surface 12”, surface 19 therefore is concave and surface 22 is convex), and wherein the concave surface of the anterior element and the convex surface of the posterior element define a boundary of the cavity (as shown in Fig. 1); and 
a first fluid disposed within the cavity (17), wherein a distribution of the first fluid within the cavity changes in response to the posterior element conforming to the eye when the contact lens is mounted on the eye ([0036], “The front wall 6 and the rear wall 8 are formed of a biocompatible material … which provides for biocompatibility of the lens 2 with the eye”, examiner interprets this to mean that the lens shape will change according to the shape of the users eye and the fluid 17 will therefore also distribute accordingly).
Kuiper does not specifically disclose wherein a flexibility of a posterior element is greater than a flexibility of an anterior element. 
However Chen, in the same field of endeavor because both teach a contact lens, teaches wherein a flexibility of a posterior element (Fig. 2, 8) is greater than a flexibility of an anterior element (Fig. 2, 7, Pg. 1, lines 39-42, “wherein the soft layer (8) is located The inner layer of the contact lens (1) for directly conforming to the cornea of the patient, the hard layer (7) being located at the outer layer of the contact lens (1)”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Kuiper with the wherein a flexibility of a posterior element is greater than a flexibility of an anterior element as taught by Chen, for the purpose of allowing the contact lens to conform to the eye of the user. 
Regarding claim 2, modified Kuiper teaches as is set forth in claim 1 rejection but does not specifically disclose wherein a flexibility of a posterior element is greater than a flexibility of an anterior element due, at least in part, to an elastic modulus of the posterior element being less than an elastic modulus of the anterior element.
However Chen, in the same field of endeavor because both teach a contact lens, teaches wherein a flexibility of a posterior element (Fig. 2, 8) is greater than a flexibility of an anterior (Fig. 2, 7) element due, at least in part, to an elastic modulus of the posterior element being less than an elastic modulus of the anterior element (Pg. 4, lines 4 and 8, “the hard layer has a certain strength, such as Young's modulus of 0.1-10GPa level … the soft layer may be, for example, a material having a Young's modulus of 0.1 to 10 MPa”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Kuiper in view of Chen with the wherein a flexibility of a posterior element is greater than a flexibility of an anterior element due, at least in part, to an elastic modulus of the posterior element being less than an elastic modulus of the anterior element as taught by Chen, for the purpose of allowing the contact lens to conform to the eye of the user. 
Regarding claim 5, modified Kuiper teaches as is set forth in claim 1 rejection and Kuiper further discloses further comprising: two immiscible fluids (16, 17), including the first fluid (17) and a second fluid (16), disposed within the cavity (as shown in Fig. 1), wherein an interface between the first fluid and the second fluid (4) forms a lens to provide an adjustable optical power to the contact lens dependent on a shape of the interface ([0012], “By changing the curvature of the fluid meniscus and by an appropriate selection of the refractive index of the first and the second fluids, light passing through the variable focus lens, via the front wall and the rear wall, can be variably focused over a relatively large range of focal powers”).
Regarding claim 6, modified Kuiper teaches as is set forth in claim 5 rejection and Kuiper further discloses further comprising: a conical electrode (18) extending along an inner surface of the cavity formed by the anterior element (as shown in Fig. 1), wherein the conical electrode is defined, at least in part, by a first portion of the anterior element proximate to the interface between the first fluid and the second fluid (as shown in Fig. 1).
Regarding claim 8, modified Kuiper teaches as is set forth in claim 6 rejection and Kuiper further discloses further comprising: a dielectric (20, [0039], “The inner surface 19 is coated with a layer 20 of material, for example Teflon.TM.AF 1600 produced by DuPont.TM., which is electrically insulating and hydrophobic”) disposed between the conical electrode and the two immiscible fluids (as shown in Fig. 1); and a reference electrode extending between the anterior element and the posterior element into the first fluid (21), wherein the reference electrode is electrically insulated from the conical electrode, at least in part, by the dielectric (layer 20 lies between electrodes 21 and 18, therefore electrically insulating the two from one another). 
Regarding claim 9, modified Kuiper teaches as is set forth in claim 8 rejection and Kuiper further discloses wherein the dielectric is a hydrophobic dielectric (20, [0039], “The inner surface 19 is coated with a layer 20 of material, for example Teflon.TM.AF 1600 produced by DuPont.TM., which is electrically insulating and hydrophobic”), wherein the first fluid includes a polar liquid ([0037], “17 is an electrolyte, for example a mixture of salt and water having a low concentration”), and wherein the second fluid includes a non-polar liquid ([0037], “16 is a non-electrically conductive oil, for example silicone oil”).
Regarding claim 10, modified Kuiper teaches as is set forth in claim 5 rejection and Kuiper further discloses wherein the first fluid is an electrolyte solution that includes one or more electrolytes dissolved in an aqueous solvent ([0037], “17 is an electrolyte, for example a mixture of salt and water having a low concentration … the low concentration corresponds to that of a physiological (human body based) salt solution of approximately 0.9% NaCl in water. In different examples the second fluid 17 may alternatively be glycerol or diethylene glycol.”). 
Regarding claim 11, modified Kuiper teaches as is set forth in claim 5 rejection and Kuiper further discloses wherein the first fluid (17) is disposed between the second fluid and the posterior element (as shown in Fig. 1), and wherein the second fluid (16) is disposed between the first fluid and the anterior element (as shown in Fig. 1).
Regarding claim 13, modified Kuiper teaches as is set forth in claim 1 rejection but does not specifically disclose wherein the contact lens is collectively oxygen permeable with an overall oxygen gas permeability greater than at least one of 10, 50, or 100 Barrer.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the contact lens is collectively oxygen permeable with an overall oxygen gas permeability greater than at least one of 10, 50, or 100 Barrer, since it has been held that where the general conditions of a claim are disclosed in the prior art ([0052], “Optionally, it may be possible to use oxygen permeable materials to form the front and rear walls 6, 8”), discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range.  (MPEP 2144.05)
One would be motivated to have the contact lens of Kuiper in view of Chen with the wherein the contact lens is collectively oxygen permeable with an overall oxygen gas permeability greater than at least one of 10, 50, or 100 Barrer for the purposes of improving the usability of the contact lens ([0051]).
Regarding claim 17, modified Kuiper teaches as is set forth in claim 1 rejection and Kuiper further discloses wherein an outer surface of the cavity formed by the anterior element is shaped to provide a base optical power to the contact lens ([0036], “The front wall and the rear walls 6, 8 each form a lens having a fixed focal power which is determined by the curvature”). 
Regarding claim 19, modified Kuiper teaches as is set forth in claim 1 rejection and Kuiper further discloses wherein a volume of the cavity is substantially fixed and is based, at least in part, on a volume of the first fluid (as shown in Fig. 1, the cavity volume is fixed based on the first and second fluids).
Regarding claim 20, modified Kuiper teaches as is set forth in claim 1 rejection and Kuiper further discloses wherein a refractive index of the first fluid is substantially equal to a refractive index of a cornea of the eye ([0037], “17 is an electrolyte, for example a mixture of salt and water having a low concentration … the low concentration corresponds to that of a physiological (human body based) salt solution of approximately 0.9% NaCl in water. In different examples the second fluid 17 may alternatively be glycerol or diethylene glycol.”, examiner interprets this to mean that the fluid has substantially the same refractive index as the cornea).
Regarding claim 21, Kuiper discloses an electrowetting cell (Fig. 1, 2) for an ophthalmic device (6), the electrowetting cell comprising: 
a posterior element (8); 
an anterior element (6) mated with the posterior element to form a cavity (as shown in Fig. 3, 6 and 8 form a cavity), wherein a concave surface of the anterior element is disposed between a convex surface of the posterior element and a convex surface of the anterior element ([0036], “The front wall 6 has a convex curvature such that the front wall 6 has a convex curved surface 10. The rear wall 8 has a concave curvature such that the rear wall 8 has a concave curved surface 12”, surface 19 therefore is concave and surface 22 is convex), and wherein the concave surface of the anterior element and the convex surface of the posterior element define a boundary of the cavity (as shown in Fig. 1); and 
two immiscible fluids (16,17), including a first fluid (17) and a second fluid (16), disposed within the cavity (as shown in Fig. 1), wherein an interface between the first fluid and the second fluid (4) forms a lens to provide adjustable optical power to the electrowetting cell dependent on a shape of the interface ([0012], “By changing the curvature of the fluid meniscus and by an appropriate selection of the refractive index of the first and the second fluids, light passing through the variable focus lens, via the front wall and the rear wall, can be variably focused over a relatively large range of focal powers”).
Kuiper does not specifically disclose wherein a stiffness of the anterior element is greater than a stiffness of the posterior element.
However Chen, in the same field of endeavor because both teach a contact lens, teaches  wherein a stiffness of the anterior element (Fig. 2, 7) is greater than a stiffness of the posterior element (Fig. 2, 8, Pg. 1, lines 39-42, “wherein the soft layer (8) is located The inner layer of the contact lens (1) for directly conforming to the cornea of the patient, the hard layer (7) being located at the outer layer of the contact lens (1)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Kuiper with the wherein a stiffness of the anterior element is greater than a stiffness of the posterior element as taught by Chen, for the purpose of allowing the contact lens to conform to the eye of the user. 
Regarding claim 22, modified Kuiper teaches as is set forth in claim 21 rejection but does not specifically disclose wherein the stiffness of the anterior element is greater than the stiffness of the posterior element due, at least in part, to at least one of an intrinsic material property or an extrinsic material property of the anterior element and the posterior element.
However Chen, in the same field of endeavor because both teach a contact lens, teaches wherein the stiffness of the anterior element (Fig. 2, 7) is greater than the stiffness of the posterior element (Fig. 2, 8) due, at least in part, to at least one of an intrinsic material property or an extrinsic material property of the anterior element and the posterior element (Pg. 4, lines 4 and 8, “the hard layer has a certain strength, such as Young's modulus of 0.1-10GPa level … the soft layer may be, for example, a material having a Young's modulus of 0.1 to 10 MPa”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Kuiper in view of Chen with the wherein the stiffness of the anterior element is greater than the stiffness of the posterior element due, at least in part, to at least one of an intrinsic material property or an extrinsic material property of the anterior element and the posterior element as taught by Chen, for the purpose of allowing the contact lens to conform to the eye of the user.
Regarding claim 24, modified Kuiper teaches as is set forth in claim 21 rejection and Kuiper further discloses further comprising: a conical electrode (18) extending along an inner surface of the cavity formed by the anterior element (as shown in Fig. 1), wherein the conical electrode is defined, at least in part, by a first portion of the anterior element proximate to the interface between the first fluid and the second fluid (as shown in Fig. 1).
Regarding claim 26, modified Kuiper teaches as is set forth in claim 21 rejection and Kuiper further discloses wherein an outer surface of the cavity formed by the anterior element is shaped to provide a base optical power to the electrowetting cell ([0036], “The front wall and the rear walls 6, 8 each form a lens having a fixed focal power which is determined by the curvature”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuiper (US 2007/0153405) in view of Chen (CN 108095886 B, as evidenced by the machine translation), further in view of Etzkorn (US 2015/0362754). 
Regarding claim 7, modified Kuiper teaches as is set forth in claim 6 rejection but does not specifically disclose further comprising: a sensor system to provide an accommodation signal representative of a physiological response of the eye that is indicative of an accommodative effort; and a controller coupled to the sensor system and the conical electrode to receive the accommodation signal and to adjust an optical power of the contact lens by changing the shape of the interface in response to the accommodative effort, wherein the optical power is based, at least in part, on the adjustable optical power.
However Etzkorn, in the same field of endeavor because both teach a contact lens, teaches further comprising: a sensor system (Fig. 1) to provide an accommodation signal representative of a physiological response of the eye that is indicative of an accommodative effort ([0026], “Controller 125 is coupled to receive feedback control signals from sensor system 135 and further coupled to operate accommodation actuator 130”); and a controller coupled to the sensor system (125) and the conical electrode ([0038], “215 (e.g., along the radial width) is a platform for mounting electronics and for patterning conductive materials to form electrodes, antenna(e), and/or interconnections”) to receive the accommodation signal and to adjust an optical power of the contact lens by changing the shape of the interface in response to the accommodative effort ([0040], “In yet another embodiment, accommodation actuator 230 may be implemented using a deformable lens structure that changes shape under the influence of an electrical signal.”), wherein the optical power is based, at least in part, on the adjustable optical power ([0019], “an electrically activated lens including an accommodation actuator for adjusting the focal distance of the contact lens”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to the have the contact lens of Kuiper in view of Chen with the further comprising: a sensor system to provide an accommodation signal representative of a physiological response of the eye that is indicative of an accommodative effort; and a controller coupled to the sensor system and the conical electrode to receive the accommodation signal and to adjust an optical power of the contact lens by changing the shape of the interface in response to the accommodative effort, wherein the optical power is based, at least in part, on the adjustable optical power as taught by Etzkorn, for the purpose of controlling the contact lens. 

Claims 3-4, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper (US 2007/0153405) in view of Chen (CN 108095886 B, as evidenced by the machine translation), further in view of Larmagnac (US 2020/0400973).
Regarding claim 3, modified Kuiper teaches as is set forth in claim 1 rejection but does not specifically disclose wherein a flexibility of thane anterior element is greater than a flexibility of a posterior element due, at least in part, to differences in at least one of shape or thickness between the anterior element and the posterior element.
However Larmagnac, in the same field of endeavor because both teach a contact lens, teaches wherein a flexibility of an anterior (Fig. 1, 23) element is greater than a flexibility of a posterior element (10) due, at least in part, to differences in at least one of shape or thickness between the anterior element and the posterior element ([0021], “in an embodiment of the present invention, the base element is stiffer than the membrane. Likewise, the lens shaping member is preferably stiffer than the membrane so as to be able to define the shape of the lens”, as shown in Fig. 1, the base member is thicker than the membrane, making it stiffer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to the have the contact lens of Kuiper in view of Chen with the wherein a flexibility of thane anterior element is greater than a flexibility of a posterior element due, at least in part, to differences in at least one of shape or thickness between the anterior element and the posterior element as taught by Larmagnac for the purpose of shaping the lens ([0021]).
Regarding claim 4, modified Kuiper teaches as is set forth in claim 3 rejection and Kuiper further discloses wherein a material composition of the anterior element is substantially equivalent to a material composition of the posterior element ([0036], “The front wall 6 and the rear wall 8 are formed of a biocompatible material”, examiner interprets this to mean they are both made of the same material).
Regarding claim 23, modified Kuiper teaches as is set forth in claim 22 rejection and Kuiper further discloses wherein the intrinsic material property includes an elastic modulus of the anterior element and the posterior element ([0036], “The front wall 6 and the rear wall 8 are formed of a biocompatible material”, examiner assumes the biocompatible material includes an elastic modulus). 
Modified Kuiper does not specifically disclose wherein an extrinsic material property includes at least one a shape or thickness of an anterior element and a posterior element.
However Larmagnac, in the same field of endeavor because both teach a contact lens, teaches wherein an extrinsic material property includes at least one a shape or thickness ([0021], “in an embodiment of the present invention, the base element is stiffer than the membrane. Likewise, the lens shaping member is preferably stiffer than the membrane so as to be able to define the shape of the lens”, as shown in Fig. 1, the base member is thicker than the membrane, making it stiffer) of an anterior element (Fig. 1, 23) and a posterior element (10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to the have the contact lens of Kuiper in view of Chen with the wherein an extrinsic material property includes at least one a shape or thickness of an anterior element and a posterior element as taught by Larmagnac for the purpose of shaping the lens ([0021]). 

Claims 12, 14-15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper (US 2007/0153405) in view of Chen (CN 108095886 B, as evidenced by the machine translation), further in view of Pugh (US 2012/0092774).
Regarding claim 12, modified Kuiper teaches as is set forth in claim 5 rejection but does not specifically disclose further comprising: a first repelling layer disposed between the anterior element and the second fluid to repel the first fluid; and a second repelling layer disposed between the posterior element and the first fluid to repel the second fluid, and wherein the first repelling layer and the second repelling layer collectively prevent a displacement in orientation of the first fluid and the second fluid within the cavity.
However Pugh, in the same field of endeavor because both teach a contact lens, teaches further comprising: a first repelling layer ([0038], “The front curve lens 201 includes a concave arcuate interior lens surface 203 and a convex arcuate exterior lens surface 204. The concave arcuate interior lens surface 203 may have one or more coatings (not illustrated in FIG. 2). Coatings may include … hydrophobic materials or hydrophilic materials”) disposed between an anterior element (Fig. 2, 201) and a second fluid (207) to repel the first fluid ([0038], “Coatings may include … hydrophobic materials or hydrophilic materials””); and a second repelling layer ([0039], “convex arcuate interior lens surface 205 and a concave arcuate exterior lens surface 206. The convex arcuate interior lens surface 205 may have one or more coatings (not illustrated in FIG. 2). Coatings may include … hydrophobic materials or hydrophilic materials”) disposed between a posterior element (202) and a first fluid (208) to repel the second fluid ([0039], “Coatings may include … hydrophobic materials or hydrophilic materials””), and wherein the first repelling layer and the second repelling layer collectively prevent a displacement in orientation of the first fluid and the second fluid within the cavity (as shown in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to the have the contact lens of Kuiper in view of Chen with the further comprising: a first repelling layer disposed between the anterior element and the second fluid to repel the first fluid; and a second repelling layer disposed between the posterior element and the first fluid to repel the second fluid, and wherein the first repelling layer and the second repelling layer collectively prevent a displacement in orientation of the first fluid and the second fluid within the cavity as taught by Pugh, for the purpose of improving the optical properties of the lens ([0038-0039]).
Regarding claim 14, modified Kuiper teaches as is set forth in claim 1 rejection but does not specifically disclose wherein the anterior element and the posterior element each include reciprocal alignment features to align the anterior element with the posterior element to form the cavity.

    PNG
    media_image2.png
    855
    1058
    media_image2.png
    Greyscale

However Pugh, in the same field of endeavor because both teach a contact lens, teaches wherein an anterior element (Fig. 3, 301) and a posterior element (302) each include reciprocal alignment features to align the anterior element with the posterior element to form the cavity (examiner labeled Fig. 3, Alignment Features, as shown in examiner labeled Fig. 3, the alignment feature of the posterior element fits into the alignment feature of the anterior element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to the have the contact lens of Kuiper in view of Chen with the wherein the anterior element and the posterior element each include reciprocal alignment features to align the anterior element with the posterior element to form the cavity as taught by Pugh, for the purpose of improving the quality of the lens. 
Regarding claim 15, modified Kuiper teaches as is set forth in claim 14 rejection but does not specifically disclose further including at least one sealant disposed between the anterior element and the posterior element proximate to the reciprocal alignment features of the anterior element and the posterior element to seal the cavity.
However Pugh, in the same field of endeavor, teaches further including at least one sealant ([0057], “Other embodiments may include a channel 312 through the front curve lens or the back curve lens which may be filled with a conductive material 313, such as, for example, a waterproof conductive epoxy”, examiner interprets the epoxy to be a sealant) disposed between an anterior element (Fig. 3, 301) and a posterior element (302) proximate to the reciprocal alignment features (as shown in Fig. 3) of the anterior element and the posterior element to seal the cavity (([0057], “a waterproof conductive epoxy”, examiner interprets the epoxy to seal the anterior and posterior elements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to the have the contact lens of Kuiper in view of Chen and further in view of Pugh with the further including at least one sealant disposed between the anterior element and the posterior element proximate to the reciprocal alignment features of the anterior element and the posterior element to seal the cavity as taught by Pugh, for the purpose of improving the quality of the lens. 
Regarding claim 25, modified Kuiper teaches as is set forth in claim 21 rejection but does not specifically disclose wherein the anterior element and the posterior element each include reciprocal alignment features to align the anterior element with the posterior element to form the cavity.
However Pugh, in the same field of endeavor because both teach a contact lens, teaches wherein an anterior element (Fig. 3, 301) and a posterior element (302) each include reciprocal alignment features to align the anterior element with the posterior element to form the cavity (examiner labeled Fig. 3, Alignment Features, as shown in examiner labeled Fig. 3, the alignment feature of the posterior element fits into the alignment feature of the anterior element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to the have the contact lens of Kuiper in view of Chen with the wherein the anterior element and the posterior element each include reciprocal alignment features to align the anterior element with the posterior element to form the cavity as taught by Pugh, for the purpose of improving the quality of the lens. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuiper (US 2007/0153405) in view of Chen (CN 108095886 B, as evidenced by the machine translation), further in view of Pugh (US 2012/0092774) and Hofer (US 5,166,710).
Regarding claim 16, modified Kuiper teaches as is set forth in claim 14 rejection wherein the anterior element and posterior element are sealed together via laser welding such that portions of the anterior element and posterior element proximate to the reciprocal alignment features are fused together. 
However Hofer, in the same field of endeavor because both teach a contact lens, teaches wherein an anterior element (Fig. 3, 1’) and posterior element (2) are sealed together via laser welding (Col. 7, lines 21-23, “The optical lens part 1' may be joined to the basic lens body 2 separably or inseparably. Suitable joining techniques are gluing, clipping, laser-welding or other known methods”) such that portions of the anterior element and posterior element proximate to the reciprocal alignment features are fused together (as shown in Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to the have the contact lens of Kuiper in view of Chen and further in view of Pugh with the wherein the anterior element and posterior element are sealed together via laser welding such that portions of the anterior element and posterior element proximate to the reciprocal alignment features are fused together as taught by Hofer, for the purpose of providing a secure seal. 

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper (US 2007/0153405) in view of Chen (CN 108095886 B, as evidenced by the machine translation), further in view of Meyers (US 2016/0266406).
Regarding claim 28, modified Kuiper teaches as is set forth in claim 1 rejection but does not specifically disclose further comprising an overmold, wherein the posterior element, the anterior element, and the first fluid are disposed within the overmold.
However Meyers, in the same field of endeavor because both teach a contact lens, teaches further comprising an overmold (Fig. 4, 401, examiner interprets layers 301 and 302 of Fig. 3 to resemble the same overmold 401 as shown in Fig. 4), wherein the posterior element (303), the anterior element (304), and the first fluid (305, examiner interprets 305 do demonstrate a first fluid, [0020], “Additional art teaches lenses with air cavities, and cavities filled with fluid and gel materials”) are disposed within the overmold (as shown in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to the have the contact lens of Kuiper in view of Chen with the further comprising an overmold, wherein the posterior element, the anterior element, and the first fluid are disposed within the overmold as taught by Meyers, for the purpose of protecting the contact lens. 
Regarding claim 29, modified Kuiper teaches as is set forth in claim 28 rejection but does not specifically disclose wherein the overmold is an optically transparent material that is gas permeable to oxygen. 
However Meyers, in the same field of endeavor because both teach a contact lens, teaches wherein the overmold (Fig. 4, 401) is an optically transparent material that is gas permeable to oxygen ([0068], “For example, … the lens can be customized for the inclusion of a number and variety of layers and the thickness of the layers can be determined to provide desired oxygen and water transmissibilities”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to the have the contact lens of Kuiper in view of Chen and further in view of Meyers with the wherein the overmold is an optically transparent material that is gas permeable to oxygen to allow for breathability of the contact lens. 

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 30, none of the prior art either alone or in combination disclose or suggest further comprising: a conical electrode extending along the concave surface of the anterior element that forms an inner surface of the cavity, wherein the conical electrode includes a valve metal; a dielectric disposed between the conical electrode and the first fluid within the cavity; and a self-healing metal oxide disposed between the conical electrode and the dielectric to compensate for dielectric defects within the dielectric during operation of the contact lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        22 November 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872